6/23/2021           Case 18-33815 Document 533-1 LIVE
                                        BK CM/ECF   Filed  in TXSBCourt-Texas
                                                      - US Bankruptcy on 06/24/21
                                                                              Southern Page 1 of 37

                                                Southern District of Texas
                                                    Claims Register
     18-33815 Koontz-Wagner Custom Controls Holdings LLC and Kasten Blasting & Coating LLC

         Judge: Marvin Isgur                                                            Chapter: 7
         Office: Houston                                                                Last Date to file claims: 11/13/2018
         Trustee: Rodney D Tow Cooper Scully, PC Lee Shik Kyung                         Last Date to file (Govt):
   Creditor:       (10299438)            Claim No: 1                                       Status:
   Harris County et al.                  Original Filed Date: 07/17/2018                   Filed by: CR
   c/o John P. Dillman                   Original Entered Date: 07/17/2018                 Entered by: John P Dillman
   Linebarger Goggan Blair & Sampson LLP                                                   Modified:
   P.O. Box 3064
   Houston, Tx 77253-3064
    Amount claimed: $16758.03
    Secured claimed: $16758.03

   History:
   Details         1-1    07/17/2018 Claim #1 filed by Harris County et al., Amount claimed: $16758.03 (Dillman, John)
   Description: (1-1) Ad Valorem Taxes - Secured
   Remarks:


   Creditor:    (10295429)                          Claim No: 2                            Status:
   Coosa Steel Corporation                          Original Filed Date: 07/24/2018        Filed by: CR
   P.O. Box 187                                     Original Entered Date: 07/24/2018      Entered by: 4 JesusGuajardo
   Rome, GA 30162                                                                          Modified:
    Amount claimed: $20830.43

   History:
   Details         2-1    07/24/2018 Claim #2 filed by Coosa Steel Corporation, Amount claimed: $20830.43 (JesusGuajardo,
                                     4)
   Description: (2-1) Goods Sold
   Remarks:


   Creditor:      (10295355)                        Claim No: 3                            Status:
   Advantage Interests, Inc.                        Original Filed Date: 07/25/2018        Filed by: CR
   7840 W. Little York                              Original Entered Date: 07/25/2018      Entered by: 4 Mary Mapps mmap
   Houston, TX 77040                                                                       Modified: 08/16/2018
    Amount claimed: $156000.24

   History:
   Details         3-1    07/25/2018 Claim #3 filed by Advantage Interests, Inc., Amount claimed: $156000.24 (mmap, 4)
   Description:
   Remarks:


   Creditor:        (10295592)                      Claim No: 4                            Status:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                  1/37
6/23/2021           Case 18-33815 Document 533-1 LIVE
                                        BK CM/ECF   Filed  in TXSBCourt-Texas
                                                      - US Bankruptcy on 06/24/21
                                                                              Southern Page 2 of 37
   Oil Service, Inc                                 Original Filed Date: 07/27/2018     Filed by: CR
   3498 Grand Ave.                                  Original Entered Date: 07/30/2018   Entered by: 1 Rita Nieto rnie
   Pittsburgh, PA 15225-1508                                                            Modified:
    Amount claimed: $4235.76

   History:
   Details         4-1    07/27/2018 Claim #4 filed by Oil Service, Inc, Amount claimed: $4235.76 (rnie, 1)
   Description:
   Remarks:


   Creditor:      (10295502)                        Claim No: 5                         Status:
   Idaho Mobile Equipment                           Original Filed Date: 07/31/2018     Filed by: CR
   26003 Kingsbury Rd.                              Original Entered Date: 08/01/2018   Entered by: 4 JenniferOlson
   Middleton, ID 83644                                                                  Modified:
    Amount claimed: $4245.29

   History:
   Details         5-1    07/31/2018 Claim #5 filed by Idaho Mobile Equipment, Amount claimed: $4245.29 (JenniferOlson, 4)
   Description:
   Remarks:


   Creditor:       (10314472)                     Claim No: 6                            Status:
   Pacific Steel & Recycling                      Original Filed Date: 08/02/2018        Filed by: CR
   c/o Brent R. Wilson                            Original Entered Date: 08/02/2018      Entered by: 4 Mary Mapps mmap
   P.O. Box 1617                                  Last Amendment Filed: 01/12/2021       Modified:
   Boise, Idaho 83701                             Last Amendment Entered: 01/12/2021
    Amount claimed: $54526.46

   History:
   Details         6-1    08/02/2018 Claim #6 filed by Pacific Steel & Recycling, Amount claimed: $44626.46 (ehernandez, 5)
   Details         6-2    01/12/2021 Amended Claim #6 filed by Pacific Steel & Recycling, Amount claimed: $54526.46 (mmap,
                                     4)
   Description: (6-1) Goods Sold
   (6-2) Goods Sold
   Remarks:


   Creditor:       (10316985)                       Claim No: 7                         Status:
   Houston Personnel Services, Inc.                 Original Filed Date: 08/06/2018     Filed by: CR
   dba Express Employment Professionals             Original Entered Date: 08/06/2018   Entered by: Robert P Franke
   c/o Clark Hill Strasburger                                                           Modified:
   Attn: Robert P. Franke
   901 Main Street, Suite 6000
   Dallas, Texas 75202
    Amount claimed: $256361.41

   History:
   Details         7-1    08/06/2018 Claim #7 filed by Houston Personnel Services, Inc., Amount claimed: $256361.41 (Franke,
                                     Robert)
   Description:
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                 2/37
6/23/2021           Case 18-33815 Document 533-1 LIVE
                                        BK CM/ECF   Filed  in TXSBCourt-Texas
                                                      - US Bankruptcy on 06/24/21
                                                                              Southern Page 3 of 37

   Creditor:     (10321147)                         Claim No: 8                         Status:
   Gale Contractor Services                         Original Filed Date: 08/07/2018     Filed by: CR
   475 N Williamson Blvd                            Original Entered Date: 08/08/2018   Entered by: 4 JenniferOlson
   Daytona Beach FL 32114                                                               Modified:
    Amount claimed: $11535.00

   History:
   Details         8-1    08/07/2018 Claim #8 filed by Gale Contractor Services, Amount claimed: $11535.00 (JenniferOlson, 4)
   Description:
   Remarks:


   Creditor:     (10295397)                         Claim No: 9                         Status:
   Bonita Cleaning Service                          Original Filed Date: 08/13/2018     Filed by: CR
   21543 Sullivan Forest Dr.                        Original Entered Date: 08/13/2018   Entered by: 5 Sylvia Gonzalez sgon
   Porter, TX 77365                                                                     Modified:
    Amount claimed: $13996.13

   History:
   Details         9-1    08/13/2018 Claim #9 filed by Bonita Cleaning Service, Amount claimed: $13996.13 (sgon, 5)
   Description: (9-1) goods sold and services performed
   Remarks:


   Creditor:        (10295452)      History         Claim No: 10                        Status:
   Echo Global Logistics                            Original Filed Date: 08/13/2018     Filed by: CR
   Attn: Jeff Short                                 Original Entered Date: 08/13/2018   Entered by: 4 RuthGuerrero
   600 W. Chicago Ave.                                                                  Modified:
   Chicago, IL 60654
    Amount claimed: $8400.00

   History:
   Details         10-1 08/13/2018 Claim #10 filed by Echo Global Logistics, Amount claimed: $8400.00 (RuthGuerrero, 4)
   Description:
   Remarks:


   Creditor:     (10295586)         History         Claim No: 11                        Status:
   Norco                                            Original Filed Date: 08/15/2018     Filed by: CR
   1125 W Amity Rd                                  Original Entered Date: 08/15/2018   Entered by: 4 Chris Krus ckrus
   Boise ID 83705                                                                       Modified:
    Amount claimed: $2174.92

   History:
   Details         11-1 08/15/2018 Claim #11 filed by Norco, Amount claimed: $2174.92 (ckrus, 4)
   Description:
   Remarks:


   Creditor:    (10327246)                          Claim No: 12                        Status:
   Samuel, Son & Co, Inc.                           Original Filed Date: 08/15/2018     Filed by: CR




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                3/37
6/23/2021           Case 18-33815 Document 533-1 LIVE
                                        BK CM/ECF   Filed  in TXSBCourt-Texas
                                                      - US Bankruptcy on 06/24/21
                                                                              Southern Page 4 of 37
   580 Kirts Blvd, Ste 300                          Original Entered Date: 08/15/2018   Entered by: 3 Donna Wilkerson dwil
   Troy, MI 48084                                                                       Modified:
    Amount claimed: $63355.43

   History:
   Details         12-1 08/15/2018 Claim #12 filed by Samuel, Son & Co, Inc., Amount claimed: $63355.43 (dwil, 3)
   Description: (12-1) goods sold
   Remarks:


   Creditor:      (10295517)                      Claim No: 13                           Status:
   Internal Revenue Service                       Original Filed Date: 08/16/2018        Filed by: CR
   P. O. Box 7346                                 Original Entered Date: 08/16/2018      Entered by: Annie L Ray
   Philadelphia, PA 19101-7346                    Last Amendment Filed: 06/04/2021       Modified:
                                                  Last Amendment Entered: 06/04/2021
    Amount claimed: $8169.13
    Secured claimed:           $0.00
    Priority   claimed: $1282.04

   History:
   Details        13-1 08/16/2018 Claim #13 filed by Internal Revenue Service, Amount claimed: $297644.22 (Ray, Annie)
                   517    05/25/2021 Objection to Claim Number 13 by Claimant Internal Revenue Service. Internal Revenue
                                     Service. Hearing scheduled for 6/28/2021 at 09:00 AM, by telephone and video
                                     conference. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5
                                     Proposed Order)(Shannon, R.J.) Modified on 6/3/2021 (LinhthuDo).
   Details        13-2 06/04/2021 Amended Claim #13 filed by Internal Revenue Service, Amount claimed: $8169.13 (Ray,
                                  Annie)
   Description:
   Remarks:


   Creditor:      (10327759)                      Claim No: 14                           Status:
   HYG Financial Services, Inc                    Original Filed Date: 08/16/2018        Filed by: CR
   Attn.: Kimberly Park                           Original Entered Date: 08/16/2018      Entered by: Kimberly Michele Park
   1010 Thomas Edison Blvd SW                     Last Amendment Filed: 05/31/2019       Modified:
   Cedar Rapids, IA 52404                         Last Amendment Entered: 05/31/2019
    Amount claimed: $128543.82

   History:
   Details         14-1 08/16/2018 Claim #14 filed by HYG Financial Services, Inc, Amount claimed: $214213.82 (Park,
                                   Kimberly)
   Details         14-2 05/31/2019 Amended Claim #14 filed by HYG Financial Services, Inc, Amount claimed: $128543.82
                                   (Park, Kimberly)
   Details         14-3 05/31/2019 Amended Claim #14 filed by HYG Financial Services, Inc, Amount claimed: $128543.82
                                   (Park, Kimberly)
   Description:
   Remarks:


   Creditor:        (10328312)                      Claim No: 15                        Status:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                4/37
6/23/2021           Case 18-33815 Document 533-1 LIVE
                                        BK CM/ECF   Filed  in TXSBCourt-Texas
                                                      - US Bankruptcy on 06/24/21
                                                                              Southern Page 5 of 37
   Western States Equipment Company                 Original Filed Date: 08/16/2018     Filed by: CR
   500 E Overland Rd                                Original Entered Date: 08/16/2018   Entered by: 3 Andy Gould agou
   Meridian, ID 83642                                                                   Modified:
    Amount claimed: $314.35

   History:
   Details         15-1 08/16/2018 Claim #15 filed by Western States Equipment Company, Amount claimed: $314.35 (agou,
                                   3)
   Description: (15-1) Machine Parts
   Remarks:


   Creditor:        (10328935)                 Claim No: 16                             Status:
   Industrial Distribution Acuisition Sub, LLC Original Filed Date: 08/17/2018          Filed by: CR
   a Delaware subsidiary dba THB Supply        Original Entered Date: 08/17/2018        Entered by: 4 Lorraine Trevin ltre
   c/o THB Supply Accounts Receivable                                                   Modified:
   95 N 400 W
   North Salt Lake, UT 84054
    Amount claimed: $1159.71

   History:
   Details         16-1 08/17/2018 Claim #16 filed by Industrial Distribution Acuisition Sub, LLC, Amount claimed: $1159.71
                                   (ltre, 4)
   Description:
   Remarks:


   Creditor:     (10295376)                         Claim No: 17                        Status:
   American Safety & First Aid                      Original Filed Date: 08/17/2018     Filed by: CR
   P.O. Box 59                                      Original Entered Date: 08/17/2018   Entered by: 4 Lorraine Trevin ltre
   Osceola, IN 46561                                                                    Modified:
    Amount claimed: $3034.25

   History:
   Details         17-1 08/17/2018 Claim #17 filed by American Safety & First Aid, Amount claimed: $3034.25 (ltre, 4)
   Description:
   Remarks:


   Creditor:     (10295351)                         Claim No: 18                        Status:
   ABF Freight Systems, Inc.                        Original Filed Date: 08/20/2018     Filed by: CR
   813 W. Sample St.                                Original Entered Date: 08/20/2018   Entered by: 4 SamanthaWarda
   South Bend, IN 46601                                                                 Modified:
    Amount claimed: $3958.39

   History:
   Details         18-1 08/20/2018 Claim #18 filed by ABF Freight Systems, Inc., Amount claimed: $3958.39
                                   (SamanthaWarda, 4)
   Description:
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                 5/37
6/23/2021           Case 18-33815 Document 533-1 LIVE
                                        BK CM/ECF   Filed  in TXSBCourt-Texas
                                                      - US Bankruptcy on 06/24/21
                                                                              Southern Page 6 of 37
   Creditor:      (10329809)                        Claim No: 19                        Status:
   Uline Shipping Supplies                          Original Filed Date: 08/20/2018     Filed by: CR
   12575 Uline Drive                                Original Entered Date: 08/20/2018   Entered by: 1 Sarah Castillo scas
   Pleasant Prairie, WI 53158                                                           Modified:
    Amount claimed: $212.82

   History:
   Details         19-1 08/20/2018 Claim #19 filed by Uline Shipping Supplies, Amount claimed: $212.82 (scas, 1)
   Description:
   Remarks:


   Creditor:      (10329817)                        Claim No: 20                        Status:
   Cummins Inc                                      Original Filed Date: 08/20/2018     Filed by: CR
   390 Interlocken Crescent #200                    Original Entered Date: 08/20/2018   Entered by: 4 Lorraine Trevin ltre
   Broomfield, CO 80021                                                                 Modified:
    Amount claimed: $998.68

   History:
   Details         20-1 08/20/2018 Claim #20 filed by Cummins Inc, Amount claimed: $998.68 (ltre, 4)
   Description:
   Remarks:


   Creditor:     (10295655)                         Claim No: 21                        Status:
   Stanz Food Service, Inc.                         Original Filed Date: 08/20/2018     Filed by: CR
   P.O. Box 24                                      Original Entered Date: 08/20/2018   Entered by: 3 Donna Wilkerson dwil
   South Bend, IN 46624-0024                                                            Modified:
    Amount claimed: $74.75

   History:
   Details         21-1 08/20/2018 Claim #21 filed by Stanz Food Service, Inc., Amount claimed: $74.75 (dwil, 3)
   Description:
   Remarks:


   Creditor:      (10329848)                        Claim No: 22                        Status:
   Tennessee American Water                         Original Filed Date: 08/20/2018     Filed by: CR
   PO Box 578                                       Original Entered Date: 08/20/2018   Entered by: 1 Sarah Castillo scas
   Alton, IL 62002                                                                      Modified:
    Amount claimed: $331.80

   History:
   Details         22-1 08/20/2018 Claim #22 filed by Tennessee American Water, Amount claimed: $331.80 (scas, 1)
   Description:
   Remarks:


   Creditor:   (10295431)                           Claim No: 23                        Status:
   CSI Heavy Haul                                   Original Filed Date: 08/21/2018     Filed by: CR




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                6/37
6/23/2021           Case 18-33815 Document 533-1 LIVE
                                        BK CM/ECF   Filed  in TXSBCourt-Texas
                                                      - US Bankruptcy on 06/24/21
                                                                              Southern Page 7 of 37

   24015 Interstate 10                              Original Entered Date: 08/21/2018   Entered by: 3 Andy Gould agou
   Wallisville, TX 77597                                                                Modified:
    Amount claimed: $23167.50

   History:
   Details         23-1 08/21/2018 Claim #23 filed by CSI Heavy Haul, Amount claimed: $23167.50 (agou, 3)
   Description: (23-1) Services Performed
   Remarks:


   Creditor:     (10330677)                         Claim No: 24                        Status:
   Airgas USA, LLC                                  Original Filed Date: 08/20/2018     Filed by: CR
   110 West 7th St. Suite 1400                      Original Entered Date: 08/21/2018   Entered by: 5 Ben Mendoza bmendoza
   Tulsa, OK. 74119                                                                     Modified:
   918-551-4742
    Amount claimed: $18975.20

   History:
   Details         24-1 08/20/2018 Claim #24 filed by Airgas USA, LLC, Amount claimed: $18975.20 (bmendoza, 5)
   Description:
   Remarks:


   Creditor:       (10295592)                       Claim No: 25                        Status: Withdraw 219
   Oil Service, Inc                                 Original Filed Date: 08/23/2018     Filed by: CR
   3498 Grand Ave.                                  Original Entered Date: 08/23/2018   Entered by: 2 Dana Perez dper
   Pittsburgh, PA 15225-1508                                                            Modified:
    Amount claimed: $4235.76

   History:
   Details        25-1 08/23/2018 Claim #25 filed by Oil Service, Inc, Amount claimed: $4235.76 (dper, 2)
                  219    11/19/2018 Withdrawal of Claim: 25 as a Duplicate of Claim No. 4 (Koenig, Julie) Status: Withdraw
   Description: (25-1) goods sold
   Remarks:


   Creditor:      (10334224)                        Claim No: 26                        Status:
   Cleaveland Price Inc                             Original Filed Date: 08/27/2018     Filed by: CR
   14000 Route 993                                  Original Entered Date: 08/27/2018   Entered by: 4 JenniferOlson
   Trafford, PA 15085                                                                   Modified:
    Amount claimed: $57982.00

   History:
   Details         26-1 08/27/2018 Claim #26 filed by Cleaveland Price Inc, Amount claimed: $57982.00 (JenniferOlson, 4)
   Description:
   Remarks:


   Creditor:     (10334686)                         Claim No: 27                        Status:
   Landstar Inway                                   Original Filed Date: 08/27/2018     Filed by: CR
   Attn: Dawn Bowers




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                7/37
6/23/2021           Case 18-33815 Document 533-1 LIVE
                                        BK CM/ECF   Filed  in TXSBCourt-Texas
                                                      - US Bankruptcy on 06/24/21
                                                                              Southern Page 8 of 37

   13410 Sutton Park Drive South                    Original Entered Date: 08/27/2018   Entered by: 4 JenniferOlson
   Jacksonville, FL 32224                                                               Modified:
    Amount claimed: $127680.93

   History:
   Details         27-1 08/27/2018 Claim #27 filed by Landstar Inway, Amount claimed: $127680.93 (JenniferOlson, 4)
   Description:
   Remarks:


   Creditor:      (10295364) History              Claim No: 28                           Status:
   All Phase Electric Supply Co.                  Original Filed Date: 08/27/2018        Filed by: CR
   1901 Niles Ave, Suite 300                      Original Entered Date: 08/27/2018      Entered by: 4 Mary Mapps mmap
   St. Joseph, MI 49085       Claimant            Last Amendment Filed: 12/14/2020       Modified:
   History                                        Last Amendment Entered: 12/14/2020
    Amount claimed: $251009.76

   History:
   Details         28-1 08/27/2018 Claim #28 filed by All-Phase Electric Supply, Amount claimed: $296201.00 (Rubenstein,
                                   Michael)
   Details         28-2 12/14/2020 Amended Claim #28 filed by All Phase Electric Supply Co., Amount claimed: $251009.76
                                   (mmap, 4)
   Description: (28-2) Goods Sold
   Remarks:


   Creditor:      (10335217)                        Claim No: 29                        Status:
   Morrison Brothers Company                        Original Filed Date: 08/28/2018     Filed by: CR
   Donna McCann                                     Original Entered Date: 08/28/2018   Entered by: 1 Maricela Perez maper
   570 E. 7th Street                                                                    Modified:
   P.O. Box 238
   Dubuque, IA 52004
    Amount claimed: $5273.13

   History:
   Details         29-1 08/28/2018 Claim #29 filed by Morrison Brothers Company, Amount claimed: $5273.13 (maper, 1)
   Description:
   Remarks:


   Creditor:     (10295616)                         Claim No: 30                        Status:
   Preferred Shipping Inc                           Original Filed Date: 08/30/2018     Filed by: CR
   12835 Jess Pirtle Blvd.                          Original Entered Date: 08/30/2018   Entered by: 4 Lorraine Trevin ltre
   Sugar Land, TX 77478                                                                 Modified:
    Amount claimed: $1408.76

   History:
   Details         30-1 08/30/2018 Claim #30 filed by Preferred Shipping Inc, Amount claimed: $1408.76 (ltre, 4)
   Description:
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                8/37
6/23/2021           Case 18-33815 Document 533-1 LIVE
                                        BK CM/ECF   Filed  in TXSBCourt-Texas
                                                      - US Bankruptcy on 06/24/21
                                                                              Southern Page 9 of 37

   Creditor:     (10295421)                         Claim No: 31                        Status:
   Clover Associates, Inc.                          Original Filed Date: 08/31/2018     Filed by: CR
   d/b/a Clover Machinery Movers                    Original Entered Date: 08/31/2018   Entered by: 4 SamanthaWarda
   1906 Clover Road                                                                     Modified:
   Mishawaka, IN 46545
    Amount claimed: $39575.00

   History:
   Details         31-1 08/31/2018 Claim #31 filed by Clover Associates, Inc., Amount claimed: $39575.00 (SamanthaWarda,
                                   4)
   Description:
   Remarks:


   Creditor:     (10345004)                         Claim No: 32                        Status:
   Phoenix Metals c/o Scott & Goldman               Original Filed Date: 09/04/2018     Filed by: CR
   590 West Crossville Rd., Suite 104               Original Entered Date: 09/05/2018   Entered by: 2 Dana Perez dper
   Roswell, GA 30075                                                                    Modified:
    Amount claimed: $9191.79

   History:
   Details         32-1 09/04/2018 Claim #32 filed by Phoenix Metals c/o Scott & Goldman, Amount claimed: $9191.79 (dper,
                                   2)
   Description: (32-1) goods sold
   Remarks:


   Creditor:     (10295602)                         Claim No: 33                        Status:
   Panache Engineering                              Original Filed Date: 09/04/2018     Filed by: CR
   150 N. Santa Anita Ave., #300                    Original Entered Date: 09/06/2018   Entered by: 2 Dana Perez dper
   Arcadia, CA 91006                                                                    Modified:
    Amount claimed: $2450.00

   History:
   Details         33-1 09/04/2018 Claim #33 filed by Panache Engineering, Amount claimed: $2450.00 (dper, 2)
   Description: (33-1) Engineering Services
   Remarks:


   Creditor:      (10345474)                        Claim No: 34                        Status:
   WeldForce Solutions LLC                          Original Filed Date: 09/06/2018     Filed by: AT
   c/o Enita Odofin, CFO                            Original Entered Date: 09/06/2018   Entered by: Jesse Aguinaga
   12518 Foxton Road                                                                    Modified:
   Houston, TX 77048
    Amount claimed: $95903.00

   History:
   Details         34-1 09/06/2018 Claim #34 filed by WeldForce Solutions LLC, Amount claimed: $95903.00 (Aguinaga,
                                   Jesse)
   Description:
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                               9/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 10 of 37

   Creditor:      (10346007)                        Claim No: 35                        Status:
   I.B.E.W. Local No. 1392 Pension Fund             Original Filed Date: 09/05/2018     Filed by: CR
   Theresa A. Massa, Attorney                       Original Entered Date: 09/06/2018   Entered by: 2 Dana Perez dper
   1158 W. Lincolnway, Ste. 2                                                           Modified:
   Valparaiso, IN 46385
    Amount claimed: $2935544.00

   History:
   Details         35-1 09/05/2018 Claim #35 filed by I.B.E.W. Local No. 1392 Pension Fund, Amount claimed: $2935544.00
                                   (dper, 2)
   Description: (35-1) Withdrawal Liability for unfunded vested benefits pursuant to ERISA
   Remarks:


   Creditor:       (10346789)                      Claim No: 36                          Status:
   Indiana Department of Revenue                   Original Filed Date: 09/07/2018       Filed by: CR
   Bankruptcy Section                              Original Entered Date: 09/07/2018     Entered by: Lauretha C Butler
   100 North Senate Avenue                         Last Amendment Filed: 11/29/2018      Modified:
   Indianapolis, IN 46204                          Last Amendment Entered: 11/29/2018
    Amount claimed: $300132.58
    Secured claimed:              $0.00
    Priority   claimed: $273325.39

   History:
   Details        36-1 09/07/2018 Claim #36 filed by Indiana Department of Revenue, Amount claimed: $41978.43 (Butler,
                                  Lauretha)
   Details        36-2 11/29/2018 Amended Claim #36 filed by Indiana Department of Revenue, Amount claimed:
                                  $300132.58 (Butler, Lauretha)
                   514    05/25/2021 Objection to Claim Number 36 by Claimant Indiana Department of Revenue. Indiana
                                     Department of Revenue. Hearing scheduled for 6/28/2021 at 09:00 AM, by telephone and
                                     video conference. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5
                                     Exhibit E # 6 Proposed Order)(Shannon, R.J.) Modified on 6/3/2021 (LinhthuDo).
   Description:
   Remarks:


   Creditor:     (10348624)                         Claim No: 37                        Status:
   Marks Family Trucking, LLC                       Original Filed Date: 09/07/2018     Filed by: CR
   W11845 Cty. Hwy F                                Original Entered Date: 09/11/2018   Entered by: 6 TeresaTuch
   Randolph WI 53955                                                                    Modified:
    Amount claimed: $48200.00

   History:
   Details         37-1 09/07/2018 Claim #37 filed by Marks Family Trucking, LLC, Amount claimed: $48200.00 (TeresaTuch,
                                   6)
   Description:
   Remarks:


   Creditor:     (10295370)                         Claim No: 38                        Status:
   Alpha Process Sales, Inc.                        Original Filed Date: 09/11/2018     Filed by: CR




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                      10/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 11 of 37

   12850 E. Bournewood Dr.                          Original Entered Date: 09/11/2018   Entered by: 6 Yvette Hausmann yhau
   Sugar Land, TX 77478                                                                 Modified:
    Amount claimed: $31740.45

   History:
   Details         38-1 09/11/2018 Claim #38 filed by Alpha Process Sales, Inc., Amount claimed: $31740.45 (yhau, 6)
   Description:
   Remarks:


   Creditor:      (10350161)                        Claim No: 39                        Status:
   Alro Steel Corporation                           Original Filed Date: 09/12/2018     Filed by: CR
   3100 E. High St                                  Original Entered Date: 09/12/2018   Entered by: 4 Lorraine Trevin ltre
   Jackson, MI 49203                                                                    Modified:
    Amount claimed: $24143.22

   History:
   Details         39-1 09/12/2018 Claim #39 filed by Alro Steel Corporation, Amount claimed: $24143.22 (ltre, 4)
   Description:
   Remarks:


   Creditor:     (10350173)                         Claim No: 40                        Status:
   Farwest Steel Corporation                        Original Filed Date: 09/12/2018     Filed by: CR
   PO Box 889                                       Original Entered Date: 09/12/2018   Entered by: 4 Lorraine Trevin ltre
   Eugene, OR 97440                                                                     Modified:
    Amount claimed: $91761.49

   History:
   Details         40-1 09/12/2018 Claim #40 filed by Farwest Steel Corporation, Amount claimed: $91761.49 (ltre, 4)
   Description:
   Remarks:


   Creditor:      (10350821)                        Claim No: 41                        Status:
   Metro Fabricating, Inc.                          Original Filed Date: 09/13/2018     Filed by: AT
   1650 Tech Drive                                  Original Entered Date: 09/13/2018   Entered by: Susan Marie Cook
   Bay City, MI 48706                                                                   Modified:
    Amount claimed: $79404.00
    Secured claimed: $40000.00

   History:
   Details         41-1 09/13/2018 Claim #41 filed by Metro Fabricating, Inc., Amount claimed: $79404.00 (Cook, Susan)
   Description:
   Remarks:


   Creditor:     (10350902)                         Claim No: 42                        Status:
   Idaho Power Company                              Original Filed Date: 09/13/2018     Filed by: CR
   PO Box 70                                        Original Entered Date: 09/13/2018   Entered by: 5 Norma Ortiz nortiz
   Boise ID 83707                                                                       Modified:
   History:
   Details         42-1 09/13/2018 Claim #42 filed by Idaho Power Company, Amount claimed: $506.88 (nortiz, 5)
   Description: (42-1) Utility
   Remarks:
https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                11/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 12 of 37

    Amount claimed: $506.88

   History:
   Details         42-1 09/13/2018 Claim #42 filed by Idaho Power Company, Amount claimed: $506.88 (nortiz, 5)
   Description: (42-1) Utility
   Remarks:


   Creditor:     (10295389)                         Claim No: 43                        Status:
   Barton Mines, LLC                                Original Filed Date: 09/14/2018     Filed by: CR
   Barton Mines Company, LLC                        Original Entered Date: 09/14/2018   Entered by: 4 SamanthaWarda
   P.O. Box 62516                                                                       Modified:
   Baltimore, MD 21264-2516
    Amount claimed: $10727.20

   History:
   Details         43-1 09/14/2018 Claim #43 filed by Barton Mines, LLC, Amount claimed: $10727.20 (SamanthaWarda, 4)
   Description:
   Remarks:


   Creditor:      (11879216)                        Claim No: 44                        Status:
   Cedar Glade LP                                   Original Filed Date: 09/17/2018     Filed by: CR
   600 Madison Ave., 17th Fl                        Original Entered Date: 09/17/2018   Entered by: 4 DesireeSillas
   New York, NY 10022                                                                   Modified:
   Attn: Robert Minkoff,
   President       Claimant History
    Amount claimed: $315782.25

   History:
   Details        44-1 09/17/2018 Claim #44 filed by O'Neal Steel, Amount claimed: $315782.25 (DesireeSillas, 4)
                   472    03/08/2021 Transfer of Claim Transfer Agreement 3001 (e) 2 Transferor: O'Neal Steel (Claim No. 44)
                                     To Cedar Glade LP Fee Amount $26 (Attachments: # 1 Evidence of Transfer)(Tanabe,
                                     Kesha)
   Description:
   Remarks:


   Creditor:      (10295704)                        Claim No: 45                        Status:
   UniFirst Corporation                             Original Filed Date: 09/17/2018     Filed by: CR
   3920 Crescent Cir.                               Original Entered Date: 09/17/2018   Entered by: 4 DesireeSillas
   South Bend, IN 46628                                                                 Modified:
    Amount claimed: $22039.93

   History:
   Details         45-1 09/17/2018 Claim #45 filed by UniFirst Corporation, Amount claimed: $22039.93 (DesireeSillas, 4)
   Description:
   Remarks:


   Creditor:        (10295689)                      Claim No: 46                        Status:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                  12/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 13 of 37
   Tour Ice of Ontario                              Original Filed Date: 09/18/2018     Filed by: CR
   359 SE 2nd St.                                   Original Entered Date: 09/18/2018   Entered by: 3 Andy Gould agou
   Ontario, OR 97914                                                                    Modified:
    Amount claimed: $215.18

   History:
   Details         46-1 09/18/2018 Claim #46 filed by Tour Ice of Ontario, Amount claimed: $215.18 (agou, 3)
   Description: (46-1) Goods sold Ice Purchase
   Remarks:


   Creditor:      (10295458)                        Claim No: 47                        Status:
   Environmental Safety Products                    Original Filed Date: 09/18/2018     Filed by: CR
   700 W. 6th St.                                   Original Entered Date: 09/18/2018   Entered by: 5 Norma Ortiz nortiz
   Michigan City, IN 46360                                                              Modified:
    Amount claimed: $2127.99

   History:
   Details         47-1 09/18/2018 Claim #47 filed by Environmental Safety Products, Amount claimed: $2127.99 (nortiz, 5)
   Description: (47-1) Goods Sold
   Remarks:


   Creditor:       (10295547)                       Claim No: 48                        Status:
   Mainfreight, Inc.                                Original Filed Date: 09/18/2018     Filed by: CR
   1400 Glenn Curtiss St.                           Original Entered Date: 09/18/2018   Entered by: 4 SamanthaWarda
   Carson, CA 90746                                                                     Modified:
    Amount claimed: $97738.77

   History:
   Details         48-1 09/18/2018 Claim #48 filed by Mainfreight, Inc., Amount claimed: $97738.77 (SamanthaWarda, 4)
   Description:
   Remarks:


   Creditor:     (10403439)                         Claim No: 49                        Status: Withdraw 221
   Safety-Kleen/ Clean Harbors                      Original Filed Date: 10/01/2018     Filed by: CR
   600 Longwater Drive                              Original Entered Date: 10/02/2018   Entered by: 1 JenniferLongoria
   Norwell, MA 02061                                                                    Modified:
    Amount claimed: $4917.84

   History:
   Details        49-1 10/01/2018 Claim #49 filed by Safety-Kleen/ Clean Harbors, Amount claimed: $4917.84
                                  (JenniferLongoria, 1)
                  221 11/19/2018 Withdrawal of Claim: 49 as the amount of the claim in included in Claim Number 87
                                 (Koenig, Julie) Status: Withdraw
   Description:
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                               13/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 14 of 37
   Creditor:       (10295410)                     Claim No: 50                           Status:
   Caterpillar Financial Services Corporati       Original Filed Date: 10/04/2018        Filed by: CR
   P.O. Box 730669                                Original Entered Date: 10/04/2018      Entered by: John S Mayer
   Dallas, TX 75373-0669         Claimant         Last Amendment Filed: 06/08/2021       Modified:
   History                                        Last Amendment Entered: 06/08/2021
    Amount claimed: $103778.68

   History:
   Details         50-1 10/04/2018 Claim #50 filed by Catepillar Financial Services Corp., Amount claimed: $255482.58
                                   (Mayer, John)
   Details         50-2 06/08/2021 Amended Claim #50 filed by Caterpillar Financial Services Corporati, Amount claimed:
                                   $103778.68 (Mayer, John)
   Description:
   Remarks:


   Creditor:     (10406812)                         Claim No: 51                        Status:
   American Express Travel Related                  Original Filed Date: 10/08/2018     Filed by: CR
   Services Company,                                Original Entered Date: 10/08/2018   Entered by: Sabari Mukherjee
   Inc.                                                                                 Modified:
   c/o Becket and Lee LLP
   PO Box 3001
   Malvern PA 19355-0701
    Amount claimed: $87730.36

   History:
   Details         51-1 10/08/2018 Claim #51 filed by American Express Travel Related Services Company,, Amount claimed:
                                   $87730.36 (Mukherjee, Sabari)
   Description:
   Remarks:


   Creditor:     (10409659)                         Claim No: 52                        Status:
   United Rentals, Inc.                             Original Filed Date: 10/10/2018     Filed by: CR
   6125 Lakeview Road #300                          Original Entered Date: 10/11/2018   Entered by: 4 JenniferOlson
   Charlotte, NC 28269                                                                  Modified:
    Amount claimed: $16371.74

   History:
   Details         52-1 10/10/2018 Claim #52 filed by United Rentals, Inc., Amount claimed: $16371.74 (JenniferOlson, 4)
   Description:
   Remarks:


   Creditor:      (10410514)                        Claim No: 53                        Status: Withdraw 213
   Texas Workforce Commission                       Original Filed Date: 10/12/2018     Filed by: CR
   Regulatory Integrity Division, Collectio         Original Entered Date: 10/12/2018   Entered by: Charles Beck
   101 E 15th Street, Room 556                                                          Modified:
   Austin TX 78778-0001


   History:
   Details        53-1 10/12/2018 Claim #53 filed by Texas Workforce Commission, Amount claimed: $52392.27 (Beck,
                                  Charles)
                   213    11/12/2018 Withdrawal of Claim: 53 (Beck, Charles) Status: Withdraw
   Description: (53-1) unemployment tax
   Remarks:
https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                              14/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 15 of 37

    Amount claimed: $52392.27
    Priority claimed: $52392.27

   History:
   Details        53-1 10/12/2018 Claim #53 filed by Texas Workforce Commission, Amount claimed: $52392.27 (Beck,
                                  Charles)
                   213    11/12/2018 Withdrawal of Claim: 53 (Beck, Charles) Status: Withdraw
   Description: (53-1) unemployment tax
   Remarks:


   Creditor:       (10295638)                       Claim No: 54                        Status:
   Russell Products Inc.                            Original Filed Date: 10/12/2018     Filed by: CR
   710 Commerce Dr.                                 Original Entered Date: 10/16/2018   Entered by: 7 Lupita Corbett
   Bristol, IN 46507                                                                    LupitaCorbett
                                                                                        Modified:
    Amount claimed: $9058.21

   History:
   Details         54-1 10/12/2018 Claim #54 filed by Russell Products Inc., Amount claimed: $9058.21 (LupitaCorbett, 7)
   Description: (54-1) Goods Sold
   Remarks:


   Creditor:      (10412709)                        Claim No: 55                        Status:
   Builders Firstsource                             Original Filed Date: 10/16/2018     Filed by: CR
   P.O. Box 100932                                  Original Entered Date: 10/16/2018   Entered by: 1 Dorina Noriega dnor
   Atlanta, GA 30384                                                                    Modified:
    Amount claimed: $2107.40

   History:
   Details         55-1 10/16/2018 Claim #55 filed by Builders Firstsource, Amount claimed: $2107.40 (dnor, 1)
   Description: (55-1) Goods Sold
   Remarks:


   Creditor:     (10412728)                 Claim No: 56                                Status:
   FedEx Corporate Services Inc.            Original Filed Date: 10/16/2018             Filed by: CR
   as Assignee                              Original Entered Date: 10/16/2018           Entered by: 7 Lupita Corbett
   offi FedEx Express/Ground/Freight/Office                                             LupitaCorbett
   3965 Airways Blvd. Module G. 3rd Floor                                               Modified:
   Memphis, TN 38116-5017
    Amount claimed: $1582.22

   History:
   Details         56-1 10/16/2018 Claim #56 filed by FedEx Corporate Services Inc., Amount claimed: $1582.22
                                   (LupitaCorbett, 7)
   Description: (56-1) Services
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                               15/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 16 of 37
   Creditor:     (10295475)                         Claim No: 57                        Status:
   Foam Kote, Inc.                                  Original Filed Date: 10/16/2018     Filed by: CR
   1102 Minnesota St.                               Original Entered Date: 10/16/2018   Entered by: 1 Dorina Noriega dnor
   South Houston, TX 77587                                                              Modified:
    Amount claimed: $83455.57

   History:
   Details         57-1 10/16/2018 Claim #57 filed by Foam Kote, Inc., Amount claimed: $83455.57 (dnor, 1)
   Description: (57-1) Services Performed - Application of Spray Foam Insulation
   Remarks:


   Creditor:      (10414429) History                Claim No: 58                        Status:
   IBEW local 1392 Health & Welfare Fund            Original Filed Date: 10/16/2018     Filed by: CR
   c/o Teresa A. Massa                              Original Entered Date: 10/18/2018   Entered by: 4 SamanthaWarda
   P O Box 8882                                                                         Modified:
   Michigan City, IN 46361
    Amount claimed: $46879.39

   History:
   Details         58-1 10/16/2018 Claim #58 filed by IBEW local 1392 Health & Welfare Fund, Amount claimed: $46879.39
                                   (SamanthaWarda, 4)
   Description:
   Remarks:


   Creditor:      (10414429) History                Claim No: 59                        Status:
   IBEW local 1392 Health & Welfare Fund            Original Filed Date: 10/16/2018     Filed by: CR
   c/o Teresa A. Massa                              Original Entered Date: 10/18/2018   Entered by: 4 SamanthaWarda
   P O Box 8882                                                                         Modified:
   Michigan City, IN 46361
    Amount claimed: $16755.39

   History:
   Details         59-1 10/16/2018 Claim #59 filed by IBEW local 1392 Health & Welfare Fund, Amount claimed: $16755.39
                                   (SamanthaWarda, 4)
   Description:
   Remarks:


   Creditor:     (10414750)                         Claim No: 60                        Status:
   Airgas USA, LLC                                  Original Filed Date: 10/17/2018     Filed by: CR
   6055 Rockside Woods Blvd                         Original Entered Date: 10/18/2018   Entered by: 4 SamanthaWarda
   Independence, OH 44131                                                               Modified:
    Amount claimed: $16387.95

   History:
   Details         60-1 10/17/2018 Claim #60 filed by Airgas USA, LLC, Amount claimed: $16387.95 (SamanthaWarda, 4)
   Description:
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                               16/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 17 of 37
   Creditor:       (10416464)               Claim No: 61                                Status:
   Illinois Department of Employment        Original Filed Date: 10/22/2018             Filed by: CR
   Security                                 Original Entered Date: 10/22/2018           Entered by: 4 DesireeSillas
   33 South State Street-Bankruptcy Unit- 1                                             Modified:
   Chicago IL, 60603
    Amount claimed: $595.67

   History:
   Details         61-1 10/22/2018 Claim #61 filed by Illinois Department of Employment Security, Amount claimed: $595.67
                                   (DesireeSillas, 4)
   Description:
   Remarks:


   Creditor:       (10295550)                       Claim No: 62                        Status:
   Martell Electric, LLC                            Original Filed Date: 10/25/2018     Filed by: AT
   P.O. Box 3965                                    Original Entered Date: 10/25/2018   Entered by: Brent Emerson Inabnit
   South Bend, IN 46619                                                                 Modified:
    Amount claimed: $133076.81

   History:
   Details         62-1 10/25/2018 Claim #62 filed by Martell Electric, LLC, Amount claimed: $133076.81 (Inabnit, Brent)
   Description:
   Remarks:


   Creditor:      (10295435)                       Claim No: 63                          Status:
   Dave & Tom of Idaho, LLC                        Original Filed Date: 10/25/2018       Filed by: CR
   P.O. Box 97                                     Original Entered Date: 10/25/2018     Entered by: Thomas M Kirkendall
   Caldwell, ID 83606                              Last Amendment Filed: 11/12/2018      Modified:
                                                   Last Amendment Entered: 11/12/2018
    Amount claimed: $395961.64

   History:
   Details         63-1 10/25/2018 Claim #63 filed by Dave & Tom of Idaho, LLC, Amount claimed: $394925.64 (Kirkendall,
                                   Thomas)
   Details         63-2 11/12/2018 Amended Claim #63 filed by Dave & Tom of Idaho, LLC, Amount claimed: $395961.64
                                   (Kirkendall, Thomas)
   Description: (63-1) Rent, Lease Rejection Damages, Lease Repair Expenses & Attorneys Fees
   (63-2) Prepetition Rent Arrearage, Lease Rejection Damages, Attorneys' Fees, Leasehold Repair Expenses, Removal of
   Hazardous Materials
   Remarks: (63-2) Removal of Hazardous Materials portion of the claim is unliquidated at this time.


   Creditor:      (10419299)                        Claim No: 64                        Status:
   TN Dept of Labor - BUI                           Original Filed Date: 10/25/2018     Filed by: CR
   c/o TN Attorney Generals Office                  Original Entered Date: 10/25/2018   Entered by: Michael B Willey
   Bankruptcy Division                                                                  Modified:
   PO Box 20207
   Nashville, TN 37202-0207




   History:
   Details         64-1 10/25/2018 Claim #64 filed by TN Dept of Labor - BUI, Amount claimed: $729.17 (Willey, Michael)
   Description: (64-1) Unemployment Insurance
   Remarks:
https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                               17/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 18 of 37

    Amount claimed: $729.17
    Priority claimed: $699.17

   History:
   Details         64-1 10/25/2018 Claim #64 filed by TN Dept of Labor - BUI, Amount claimed: $729.17 (Willey, Michael)
   Description: (64-1) Unemployment Insurance
   Remarks:


   Creditor:      (10419299)                        Claim No: 65                        Status:
   TN Dept of Labor - BUI                           Original Filed Date: 10/25/2018     Filed by: CR
   c/o TN Attorney Generals Office                  Original Entered Date: 10/25/2018   Entered by: Michael B Willey
   Bankruptcy Division                                                                  Modified:
   PO Box 20207
   Nashville, TN 37202-0207
    Amount claimed: $939.85
    Priority claimed: $939.85

   History:
   Details         65-1 10/25/2018 Claim #65 filed by TN Dept of Labor - BUI, Amount claimed: $939.85 (Willey, Michael)
   Description: (65-1) Administrative Expense / Unemployment Insurance
   Remarks:


   Creditor:    (10419969)                          Claim No: 66                        Status:
   Fastenal Company                                 Original Filed Date: 10/26/2018     Filed by: CR
   2001 Theurer Blvd.                               Original Entered Date: 10/26/2018   Entered by: 5 Norma Ortiz nortiz
   Winona MN 55987                                                                      Modified:
    Amount claimed: $183328.99

   History:
   Details         66-1 10/26/2018 Claim #66 filed by Fastenal Company, Amount claimed: $183328.99 (nortiz, 5)
   Description: (66-1) Good Sold
   Remarks:


   Creditor:     (10420682)                         Claim No: 67                        Status:
   Progressive Engineering, Inc.                    Original Filed Date: 10/29/2018     Filed by: CR
   58640 State Road 15                              Original Entered Date: 10/29/2018   Entered by: 5 Aimee Velez avel
   Goshen, IN 46528                                                                     Modified:
    Amount claimed: $285503.69

   History:
   Details         67-1 10/29/2018 Claim #67 filed by Progressive Engineering, Inc., Amount claimed: $285503.69 (avel, 5)
   Description: (67-1) Professional Services Performed
   Remarks:


   Creditor:     (10295604)                         Claim No: 68                        Status:
   PEI Engineering Services, Inc.                   Original Filed Date: 10/30/2018     Filed by: CR




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                               18/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 19 of 37
   58640 State Rd. 15                               Original Entered Date: 10/30/2018   Entered by: 7 Lupita Corbett
   Goshen, IN 46528                                                                     LupitaCorbett
                                                                                        Modified:
    Amount claimed: $201.00

   History:
   Details         68-1 10/30/2018 Claim #68 filed by PEI Engineering Services, Inc., Amount claimed: $201.00
                                   (LupitaCorbett, 7)
   Description: (68-1) Professional Services Performed
   Remarks:


   Creditor:     (10295588)         History         Claim No: 69                        Status:
   O'Neal Flat Rolled Metals                        Original Filed Date: 10/30/2018     Filed by: CR
   Attn: Cyndi Wallin                               Original Entered Date: 10/30/2018   Entered by: 3 Andy Gould agou
   1229 S Fulton Avenue                                                                 Modified:
   Brighton, CO 80601
    Amount claimed: $124903.67

   History:
   Details         69-1 10/30/2018 Claim #69 filed by O'Neal Flat Rolled Metals, Amount claimed: $124903.67 (agou, 3)
   Description: (69-1) Goods Sold
   Remarks:


   Creditor:     (10423051)                         Claim No: 70                        Status:
   CenterPoint Energy Services                      Original Filed Date: 10/31/2018     Filed by: CR
   Attn: Shea Mumin                                 Original Entered Date: 10/31/2018   Entered by: 5 Martha Perez mxperez
   1111 Louisiana St Suite 2048A                                                        Modified:
   Houston TX 77002
    Amount claimed: $2712.50

   History:
   Details         70-1 10/31/2018 Claim #70 filed by CenterPoint Energy Services, Amount claimed: $2712.50 (mxperez, 5)
   Description: (70-1) Goods Sold
   Remarks:


   Creditor:     (10423845)                         Claim No: 71                        Status:
   GreatAmerica Financial Services                  Original Filed Date: 11/01/2018     Filed by: CR
   Corporation                                      Original Entered Date: 11/01/2018   Entered by: Elizabeth B Wendel
   f/k/a GreatAmerica Leasing Corporation                                               Modified:
   ATTN: Peggy Upton, Litigation Specialist
   P.O. Box 609
   Cedar Rapids, IA 52406
    Amount claimed: $39270.22

   History:
   Details         71-1 11/01/2018 Claim #71 filed by GreatAmerica Financial Services Corporation, Amount claimed:
                                   $39270.22 (Wendel, Elizabeth)
   Description:
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                19/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 20 of 37
   Creditor:     (10423850)                         Claim No: 72                        Status:
   G&H Diversified Mfg., L.P.                       Original Filed Date: 11/01/2018     Filed by: AT
   c/o John W Havins                                Original Entered Date: 11/01/2018   Entered by: John W Havins
   Havins & Associates, PC                                                              Modified:
   2211 Norfolk St, Suite 525
   Houston TX 77098
    Amount claimed: $177756.00
    Secured claimed:              $0.00

   History:
   Details         72-1 11/01/2018 Claim #72 filed by G&H Diversified Mfg., L.P., Amount claimed: $177756.00 (Havins, John)
   Description:
   Remarks:


   Creditor:     (10295503)                        Claim No: 73                          Status:
   Idaho State Tax Commission                      Original Filed Date: 11/01/2018       Filed by: CR
   P.O. Box 36                                     Original Entered Date: 11/01/2018     Entered by: Carolyn Christine Kaas
   81722-0410                                      Last Amendment Filed: 06/11/2020      Modified:
                                                   Last Amendment Entered: 06/11/2020
    Amount claimed: $2400.00
    Priority claimed: $2400.00

   History:
   Details         73-1 11/01/2018 Claim #73 filed by Idaho State Tax Commission, Amount claimed: $16123.40 (Kaas,
                                   Carolyn)
   Details         73-2 05/06/2019 Amended Claim #73 filed by Idaho State Tax Commission, Amount claimed: $9123.40
                                   (Kaas, Carolyn)
   Details         73-3 06/11/2020 Amended Claim #73 filed by Idaho State Tax Commission, Amount claimed: $2400.00
                                   (Kaas, Carolyn)
   Description:
   Remarks:


   Creditor:       (10424076)               Claim No: 74                                Status:
   Comptroller of Public Accounts           Original Filed Date: 11/01/2018             Filed by: CR
   C/O Office of the Attorney General       Original Entered Date: 11/01/2018           Entered by: Adrianna Cortez
   Bankruptcy - Collections Division MC-008                                             Modified:
   PO Box 12548
   Austin TX 78711-2548
    Amount claimed: $2000.00
    Priority claimed: $2000.00

   History:
   Details         74-1 11/01/2018 Claim #74 filed by Comptroller of Public Accounts, Amount claimed: $2000.00 (Cortez,
                                   Adrianna)
   Description: (74-1) Franchise Tax Ch. 171
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                 20/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 21 of 37
   Creditor:       (10424076)                     Claim No: 75                           Status:
   Comptroller of Public Accounts                 Original Filed Date: 11/01/2018        Filed by: CR
   C/O Office of the Attorney General             Original Entered Date: 11/01/2018      Entered by: Nathan Bloys
   Bankruptcy - Collections Division MC-          Last Amendment Filed: 07/25/2019       Modified:
   008                                            Last Amendment Entered: 07/25/2019
   PO Box 12548
   Austin TX 78711-2548
    Amount claimed: $13571.57
    Priority claimed: $13571.57

   History:
   Details         75-1 11/01/2018 Claim #75 filed by Comptroller of Public Accounts, Amount claimed: $17748.14 (Cortez,
                                   Adrianna)
   Details         75-2 07/25/2019 Amended Claim #75 filed by Comptroller of Public Accounts, Amount claimed: $13571.57
                                   (Bloys, Nathan)
   Description: (75-2) Sales and Use Tax. 151 (321, 322, 323)
   Remarks:


   Creditor:      (10422517)                        Claim No: 76                        Status:
   Anixter Inc.                                     Original Filed Date: 11/01/2018     Filed by: CR
   2301 Patriot Blvd.                               Original Entered Date: 11/01/2018   Entered by: John Thomas Oldham
   Glenview, IL 60026                                                                   Modified:
    Amount claimed: $78269.55
    Priority claimed: $42104.56

   History:
   Details         76-1 11/01/2018 Claim #76 filed by Anixter Inc., Amount claimed: $78269.55 (Oldham, John Thomas)
   Description: (76-1) Goods sold to Debtor.
   Remarks: (76-1) See attached invoices in support of claim.


   Creditor:      (10424235)                        Claim No: 77                        Status:
   Toyota Industries Commercial Finance,            Original Filed Date: 11/01/2018     Filed by: CR
   Inc.                                             Original Entered Date: 11/01/2018   Entered by: Kendal Brian Reed
   c/o Kendal B. Reed                                                                   Modified:
   Condon Tobin Sladek Thornton, PLLC
   8080 Park Lane, Suite 700
   Dallas, Texas 75231
    Amount claimed: $155800.98

   History:
   Details         77-1 11/01/2018 Claim #77 filed by Toyota Industries Commercial Finance, Inc., Amount claimed:
                                   $155800.98 (Reed, Kendal)
   Description: (77-1) Equipment Leases
   Remarks:


   Creditor:     (10424615)                         Claim No: 78                        Status:
   MEITEC, Inc.                                     Original Filed Date: 11/01/2018     Filed by: CR
   c/o Winstead PC, Attn: Sean B. Davis             Original Entered Date: 11/01/2018   Entered by: Sean B Davis
                                                                                        Modified:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                              21/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 22 of 37
   600 Travis Street, Suite 5200
   Houston, Texas 77002
    Amount claimed: $2122998.79

   History:
   Details         78-1 11/01/2018 Claim #78 filed by MEITEC, Inc., Amount claimed: $2122998.79 (Davis, Sean)
   Description: (78-1) Unpaid Services Performed
   Remarks:


   Creditor:       (10425250)                       Claim No: 79                        Status:
   International Brotherhood of Electrical          Original Filed Date: 11/01/2018     Filed by: CR
   Workers, L                                       Original Entered Date: 11/02/2018   Entered by: 4 Hortencia Lerma hler
   c/o David T. Vlink, Attorney                                                         Modified:
   429 E. Vermont Street
   Suite 200
   Indianapolis, IN 46202
    Amount claimed: $7208.00

   History:
   Details         79-1 11/01/2018 Claim #79 filed by International Brotherhood of Electrical Workers, L, Amount claimed:
                                   $7208.00 (hler, 4)
   Description:
   Remarks:


   Creditor:     (10295352)                         Claim No: 80                        Status:
   Action Glass Co, Inc.                            Original Filed Date: 11/02/2018     Filed by: CR
   54978 Mayflower Rd.                              Original Entered Date: 11/05/2018   Entered by: 4 JenniferOlson
   South Bend, IN 46628                                                                 Modified:
    Amount claimed: $1733.64

   History:
   Details         80-1 11/02/2018 Claim #80 filed by Action Glass Co, Inc., Amount claimed: $1733.64 (JenniferOlson, 4)
   Description:
   Remarks:


   Creditor:      (10427288)                        Claim No: 81                        Status:
   Indiana Bell Telephone Company,                  Original Filed Date: 11/05/2018     Filed by: CR
   Incorporated                                     Original Entered Date: 11/05/2018   Entered by: Crystal K Stephens
   %AT&T Services, Inc.                                                                 Modified:
   Karen A Cavagnaro - Lead Paralegal
   One AT&T Way, Room 3A104
   Bedminster, NJ 07921
    Amount claimed: $642.05

   History:
   Details         81-1 11/05/2018 Claim #81 filed by Indiana Bell Telephone Company, Incorporated, Amount claimed:
                                   $642.05 (Stephens, Crystal)
   Description: (81-1) SEE ATTACHED
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                22/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 23 of 37

   Creditor:     (10427789)                         Claim No: 82                        Status:
   JSW Properties, LLC                              Original Filed Date: 11/02/2018     Filed by: CR
   P O Box 22847                                    Original Entered Date: 11/05/2018   Entered by:
   Chattanooga, TN 37422                                                                Modified:
    Amount claimed: $293000.00

   History:
   Details         82-1 11/02/2018 Claim #82 filed by JSW Properties, LLC, Amount claimed: $293000.00 (sgue, 4)
   Description: (82-1) lease termination and roof agreement
   Remarks:


   Creditor:     (10295670)                         Claim No: 83                        Status:
   TDS Door Company                                 Original Filed Date: 11/02/2018     Filed by: CR
   27992 West IL Hwy. 120, Unit 132                 Original Entered Date: 11/05/2018   Entered by:
   Lakemoor, IL 60051                                                                   Modified:
    Amount claimed: $81133.45

   History:
   Details         83-1 11/02/2018 Claim #83 filed by TDS Door Company, Amount claimed: $81133.45 (sgue, 4)
   Description: (83-1) goods sold
   Remarks:


   Creditor:       (10295694)                       Claim No: 84                        Status:
   Tri-State Electrical Contractors, LLC            Original Filed Date: 11/06/2018     Filed by: CR
   2101 Fort St.                                    Original Entered Date: 11/06/2018   Entered by: 4 JenniferOlson
   Chattanooga, TN 37408                                                                Modified:
    Amount claimed: $375347.04

   History:
   Details         84-1 11/06/2018 Claim #84 filed by Tri-State Electrical Contractors, LLC, Amount claimed: $375347.04
                                   (JenniferOlson, 4)
   Description:
   Remarks:


   Creditor:   (10429534)                           Claim No: 85                        Status:
   WELLS FARGO VENDOR FINANCIAL                     Original Filed Date: 11/06/2018     Filed by: CR
   SERVICES LLC                                     Original Entered Date: 11/07/2018   Entered by:
   P O BOX 13708                                                                        Modified:
   MACON GA 31208
    Amount claimed: $9831.32

   History:
   Details         85-1 11/06/2018 Claim #85 filed by WELLS FARGO VENDOR FINANCIAL SERVICES LLC, Amount
                                   claimed: $9831.32 (vrio, 2)
   Description: (85-1) EXECUTORY CONTRACT/ UNEXPIRED LEASE
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                             23/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 24 of 37

   Creditor:     (10403439)                         Claim No: 86                        Status: Withdraw 220
   Safety-Kleen/ Clean Harbors                      Original Filed Date: 11/07/2018     Filed by: CR
   600 Longwater Drive                              Original Entered Date: 11/07/2018   Entered by: 4 JenniferOlson
   Norwell, MA 02061                                                                    Modified:
    Amount claimed: $4917.84

   History:
   Details        86-1 11/07/2018 Claim #86 filed by Safety-Kleen/ Clean Harbors, Amount claimed: $4917.84 (JenniferOlson,
                                  4)
                  220    11/19/2018 Withdrawal of Claim: 86 as a Duplicate of Claim No. 49 (Koenig, Julie) Status: Withdraw
   Description:
   Remarks:


   Creditor:     (10403439)                         Claim No: 87                        Status:
   Safety-Kleen/ Clean Harbors                      Original Filed Date: 11/07/2018     Filed by: CR
   600 Longwater Drive                              Original Entered Date: 11/07/2018   Entered by: 4 JenniferOlson
   Norwell, MA 02061                                                                    Modified:
    Amount claimed: $22815.28

   History:
   Details         87-1 11/07/2018 Claim #87 filed by Safety-Kleen/ Clean Harbors, Amount claimed: $22815.28
                                   (JenniferOlson, 4)
   Description:
   Remarks:


   Creditor:     (10295451)         History         Claim No: 88                        Status:
   Eaton Corporation                                Original Filed Date: 11/07/2018     Filed by: CR
   Global Trade Credit                              Original Entered Date: 11/08/2018   Entered by: 1 Rita Nieto rnie
   1000 Eaton Rd N3                                                                     Modified:
   Cleveland OH 44122
    Amount claimed: $2322011.40

   History:
   Details         88-1 11/07/2018 Claim #88 filed by Eaton Corporation, Amount claimed: $2322011.40 (rnie, 1)
   Description:
   Remarks:


   Creditor:    (10430652)                          Claim No: 89                        Status:
   ZOLMAN TIRE, INC                                 Original Filed Date: 11/07/2018     Filed by: CR
   C/O LARRY PARKS, CPA, CGMA                       Original Entered Date: 11/08/2018   Entered by: 5 Gaby Salinas gsal
   2014 E. MCKINLEY AVENUE                                                              Modified:
   MISHAWAKA, IN 46545
    Amount claimed: $8801.56

   History:
   Details         89-1 11/07/2018 Claim #89 filed by ZOLMAN TIRE, INC, Amount claimed: $8801.56 (gsal, 5)
   Description: (89-1) Tires and parts sold and automotive repair services performed
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                 24/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 25 of 37

   Creditor:      (10431461)               Claim No: 90                                 Status:
   Mitsubishi Hitachi Power Systems        Original Filed Date: 11/09/2018              Filed by: CR
   Canada LTD                              Original Entered Date: 11/09/2018            Entered by: 4 Hortencia Lerma hler
   c/o Steptoe & Johnson c/o Joshua Taylor                                              Modified: 11/16/2018
   1330 Connecticut Ave. NW
   Washington, DC 20036
   No amounts claimed

   History:
   Details         90-1 11/09/2018 Claim #90 filed by Mitsubishi Hitachi Power Systems Canada LTD, Amount claimed: (hler,
                                   4)
   Description: (90-1) See Attached
   Remarks: (90-1) Docketed in Error Duplicate of #92


   Creditor:     (10295438)                         Claim No: 91                        Status:
   DeFelsko Corporation                             Original Filed Date: 11/08/2018     Filed by: CR
   800 Proctor Ave.                                 Original Entered Date: 11/09/2018   Entered by: 4 Hortencia Lerma hler
   Ogdensburg, NY 13669-2205                                                            Modified:
    Amount claimed: $1375.00

   History:
   Details         91-1 11/08/2018 Claim #91 filed by DeFelsko Corporation, Amount claimed: $1375.00 (hler, 4)
   Description:
   Remarks:


   Creditor:      (10431461)               Claim No: 92                                 Status:
   Mitsubishi Hitachi Power Systems        Original Filed Date: 11/09/2018              Filed by: CR
   Canada LTD                              Original Entered Date: 11/09/2018            Entered by: 4 Hortencia Lerma hler
   c/o Steptoe & Johnson c/o Joshua Taylor                                              Modified:
   1330 Connecticut Ave. NW
   Washington, DC 20036
   No amounts claimed

   History:
   Details         92-1 11/09/2018 Claim #92 filed by Mitsubishi Hitachi Power Systems Canada LTD, Amount claimed: (hler,
                                   4)
   Description: (92-1) See Attached
   Remarks:


   Creditor:      (10431461)               Claim No: 93                                 Status:
   Mitsubishi Hitachi Power Systems        Original Filed Date: 11/09/2018              Filed by: CR
   Canada LTD                              Original Entered Date: 11/09/2018            Entered by: 4 Hortencia Lerma hler
   c/o Steptoe & Johnson c/o Joshua Taylor                                              Modified: 11/19/2018
   1330 Connecticut Ave. NW
   Washington, DC 20036
   No amounts claimed

   History:
   Details         93-1 11/09/2018 Claim #93 filed by Mitsubishi Hitachi Power Systems Canada LTD, Amount claimed: (hler,
                                   4)
   Description: (93-1) See Attached
   Remarks: (93-1) Rescanned and docketed as #127




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                25/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 26 of 37

   Creditor:     (10432300)                         Claim No: 94                        Status: Withdraw 519
   Westchester Fire Insurance                       Original Filed Date: 11/12/2018     Filed by: CR
   Company                                          Original Entered Date: 11/12/2018   Entered by: Michael Edward Collins
                                                                                        Modified:
    Amount claimed: $297921.15

   History:
   Details        94-1 11/12/2018 Claim #94 filed by Westchester Fire Insurance Company, Amount claimed: $297921.15
                                  (Collins, Michael)
                   515    05/25/2021 * Withdrawn * Objection to Claim Number 94 by Claimant Westchester Fire Insurance
                                     Company. Westchester Fire Insurance Company. Hearing scheduled for 6/28/2021 at
                                     09:00 AM at Houston. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order)
                                     (Shannon, R.J.) Modified on 5/27/2021 (LinhthuDo).
                   519    05/26/2021 Withdrawal of Claim: 94 (Shannon, R.J.) Status: Withdraw
   Description:
   Remarks:


   Creditor:      (10432475)                        Claim No: 95                        Status:
   Marvair and Industrial Climate                   Original Filed Date: 11/12/2018     Filed by: CR
   Engineering, divisi                              Original Entered Date: 11/12/2018   Entered by: Michael P Ridulfo
   156 Seedling Dr.                                                                     Modified:
   Cordele, GA 31015
    Amount claimed: $281607.50

   History:
   Details         95-1 11/12/2018 Claim #95 filed by Marvair and Industrial Climate Engineering, divisi, Amount claimed:
                                   $281607.50 (Ridulfo, Michael)
   Description:
   Remarks:


   Creditor:      (10295483)                        Claim No: 96                        Status:
   GP South LLC                                     Original Filed Date: 11/12/2018     Filed by: AT
   129 N. 10th St., Capitol Hall                    Original Entered Date: 11/12/2018   Entered by: Kyle L Dickson
   Lincoln, NE 68508                                                                    Modified:
    Amount claimed: $186665.89

   History:
   Details        96-1 11/12/2018 Claim #96 filed by GP South LLC, Amount claimed: $186665.89 (Dickson, Kyle)
                   516    05/25/2021 Objection to Claim Number 96 by Claimant GP South, LLC. GP South, LLC. Hearing
                                     scheduled for 6/28/2021 at 09:00 AM, by telephone and video conference. (Attachments: #
                                     1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Proposed Order)(Shannon, R.J.)
                                     Modified on 6/3/2021 (LinhthuDo).
   Description:
   Remarks:


   Creditor:      (10432827)                        Claim No: 97                        Status:
   ABB, Inc.                                        Original Filed Date: 11/12/2018     Filed by: CR
   c/o Julia Cook                                   Original Entered Date: 11/12/2018   Entered by: Julia A Cook
   Schlanger Silver Barg & Paine, LLP                                                   Modified:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                26/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 27 of 37

   109 N Post Oak Lane, Suite 300
   Houston, Texas 77401
    Amount claimed: $525956.00

   History:
   Details         97-1 11/12/2018 Claim #97 filed by ABB, Inc., Amount claimed: $525956.00 (Cook, Julia)
   Description:
   Remarks:


   Creditor:      (10432829)                        Claim No: 98                        Status:
   Industrial Connections and Solutions,            Original Filed Date: 11/12/2018     Filed by: CR
   LLC                                              Original Entered Date: 11/12/2018   Entered by: Julia A Cook
   c/o Julia Cook                                                                       Modified:
   Schlanger, Silver, Barg & Paine LLP
   109 N. Post Oak Lane, Suite 300
   Houston, Texas 77024
   No amounts claimed

   History:
   Details         98-1 11/12/2018 Claim #98 filed by Industrial Connections and Solutions, LLC, Amount claimed: (Cook,
                                   Julia)
   Description: (98-1) Industrial Connections and Solutions, LLC Proof of Claim
   Remarks: (98-1) See rider attached to Proof of Claim for amount


   Creditor:     (10432828)                         Claim No: 99                        Status:
   Cummins Inc.                                     Original Filed Date: 11/12/2018     Filed by: CR
   c/o John Chen                                    Original Entered Date: 11/12/2018   Entered by: Sean Thomas Wilson
   1939 Deere Ave.                                                                      Modified:
   Irvine, CA 92606
    Amount claimed: $138974.82
    Secured claimed: $132830.00

   History:
   Details         99-1 11/12/2018 Claim #99 filed by Cummins Inc., Amount claimed: $138974.82 (Wilson, Sean)
   Description: (99-1) Purchase Orders
   Remarks:


   Creditor:      (10433040)                        Claim No: 100                       Status:
   Mitsubishi Electric US, Inc.                     Original Filed Date: 11/09/2018     Filed by: CR
   c/o Robert E. Dauer, Jr.                         Original Entered Date: 11/13/2018   Entered by: 1 Dorina Noriega dnor
   Meyer Unkovic & Scott                                                                Modified:
   535 Smithfield Street, Ste. 1300
   Pittsburgh, PA 15222
    Amount claimed: $153610.64

   History:
   Details        100-1 11/09/2018 Claim #100 filed by Mitsubishi Electric US, Inc., Amount claimed: $153610.64 (dnor, 1)
   Description: (100-1) Breach of Contract
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                               27/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 28 of 37

   Creditor:      (10433128)                        Claim No: 101                       Status:
   Williams Industrial Services Group Inc.          Original Filed Date: 11/13/2018     Filed by: CR
   100 Crescent Center Pkwy., Ste. 1240             Original Entered Date: 11/13/2018   Entered by: Eric Nathan Heyer
   Tucker, GA 30084                                                                     Modified:
    Amount claimed: $24802801.61

   History:
   Details        101-1 11/13/2018 Claim #101 filed by Williams Industrial Services Group Inc., Amount claimed:
                                   $24802801.61 (Heyer, Eric)
   Description: (101-1) Intercompany Debt
   Remarks:


   Creditor:      (10295728)                        Claim No: 102                       Status:
   Williams Industrial Services Group LLC           Original Filed Date: 11/13/2018     Filed by: CR
   100 Crescent Centre Pkwy., #1240                 Original Entered Date: 11/13/2018   Entered by: Eric Nathan Heyer
   Tucker, GA 30084                                                                     Modified:
    Amount claimed: $952519.25

   History:
   Details        102-1 11/13/2018 Claim #102 filed by Williams Industrial Services Group LLC, Amount claimed: $952519.25
                                   (Heyer, Eric)
   Description: (102-1) Intercompany Debt
   Remarks:


   Creditor:  (10433137)                            Claim No: 103                       Status:
   PRIMAX TECHNOLOGIES INC                          Original Filed Date: 11/09/2018     Filed by: CR
   65 HYMUS BLVD.                                   Original Entered Date: 11/13/2018   Entered by:
   POINTE-CLAIRE, QC H9R1EZ                                                             Modified:
   CANADA
    Amount claimed: $4062.25

   History:
   Details        103-1 11/09/2018 Claim #103 filed by PRIMAX TECHNOLOGIES INC, Amount claimed: $4062.25
                                   (ehernandez, 5)
   Description: (103-1) SERVICE AND MATERIAL FOR REPAIR
   Remarks:


   Creditor:     (10295430)                         Claim No: 104                       Status:
   Crawford Electric Supply Co., Inc.               Original Filed Date: 11/13/2018     Filed by: CR
   P.O. Box 847160                                  Original Entered Date: 11/13/2018   Entered by: Lisa M. Norman
   Dallas, TX 75284-7160                                                                Modified:
    Amount claimed: $629200.56
    Priority claimed:      $43647.22

   History:
   Details        104-1 11/13/2018 Claim #104 filed by Crawford Electric Supply Co., Inc., Amount claimed: $629200.56
                                   (Norman, Lisa)
   Description: (104-1) Goods sold
   Remarks: (104-1) Also, Reclamation Demand Sent / 503(b)(9) Admin Claim




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                           28/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 29 of 37

   Creditor:     (10295651)                         Claim No: 105                       Status:
   Snow Evitt Partnership                           Original Filed Date: 11/13/2018     Filed by: CR
   c/o Nancy Snow Evitt                             Original Entered Date: 11/13/2018   Entered by: Susan C Mathews
   9204 Hopi Trail                                                                      Modified:
   Ooltewah, TN 37363
    Amount claimed: $133986.60

   History:
   Details        105-1 11/13/2018 Claim #105 filed by Snow Evitt Partnership, Amount claimed: $133986.60 (Mathews,
                                   Susan)
   Description: (105-1) Rent, other charges due under lease & damages for lease rejection
   Remarks:


   Creditor:      (10433332)                        Claim No: 106                       Status:
   Ramboll US Corporation                           Original Filed Date: 11/13/2018     Filed by: CR
   4350 North Fairfax Drive, Ste. 300               Original Entered Date: 11/13/2018   Entered by: Rodney D Tow
   Arlington, VA 22203                                                                  Modified:
    Amount claimed: $2445.00

   History:
   Details        106-1 11/13/2018 Claim #106 filed by Ramboll US Corporation, Amount claimed: $2445.00 (Tow, Rodney)
   Description: (106-1) Professional Environmental Consulting Services
   Remarks:


   Creditor:     (10433336)            Claim No: 107                                    Status:
   Lennon Crane and Equipment Company, Original Filed Date: 11/13/2018                  Filed by: CR
   Inc.                                Original Entered Date: 11/13/2018                Entered by: 4 Olivier Lindor Olin
   Mr. Scott Lennon                                                                     Modified:
   17131 Beaton Road SE
   Suite 101
   Monroe, WA 98272
    Amount claimed: $40406.58

   History:
   Details        107-1 11/13/2018 Claim #107 filed by Lennon Crane and Equipment Company, Inc., Amount claimed:
                                   $40406.58 (Olin, 4)
   Description:
   Remarks:


   Creditor:     (10433336)            Claim No: 108                                    Status: Withdraw 224
   Lennon Crane and Equipment Company, Original Filed Date: 11/13/2018                  Filed by: CR
   Inc.                                Original Entered Date: 11/13/2018                Entered by: 4 Olivier Lindor Olin
   Mr. Scott Lennon                                                                     Modified:
   17131 Beaton Road SE
   Suite 101
   Monroe, WA 98272


   History:
   Details        108-1 11/13/2018 Claim #108 filed by Lennon Crane and Equipment Company, Inc., Amount claimed:
                                   $52250.00 (Olin, 4)
                  224     11/20/2018 Withdrawal of Claim: 108 as a Duplicate of Claim No. 107 (Koenig, Julie) Status: Withdraw
   Description:
   Remarks:
https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                29/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 30 of 37

    Amount claimed: $52250.00

   History:
   Details        108-1 11/13/2018 Claim #108 filed by Lennon Crane and Equipment Company, Inc., Amount claimed:
                                   $52250.00 (Olin, 4)
                  224     11/20/2018 Withdrawal of Claim: 108 as a Duplicate of Claim No. 107 (Koenig, Julie) Status: Withdraw
   Description:
   Remarks:


   Creditor:      (10433395)                        Claim No: 109                       Status:
   Koontz-Wagner Custom Controls                    Original Filed Date: 11/13/2018     Filed by: CR
   Holdings, LLC                                    Original Entered Date: 11/13/2018   Entered by: 1 Dorina Noriega dnor
   c/o Onsite Services                                                                  Modified:
   P.O. Box 190574
   Boise, ID 83719
    Amount claimed: $8617.47

   History:
   Details        109-1 11/13/2018 Claim #109 filed by Koontz-Wagner Custom Controls Holdings, LLC, Amount claimed:
                                   $8617.47 (dnor, 1)
   Description: (109-1) Services Performed
   Remarks:


   Creditor:      (10433425)                        Claim No: 110                       Status:
   Airgas USA LLC                                   Original Filed Date: 11/13/2018     Filed by: CR
   c/o Brenda Hirth                                 Original Entered Date: 11/13/2018   Entered by: 1 Dorina Noriega dnor
   2015 Vaughn Road, Bldg. 400                                                          Modified:
   Kennesaw, GA 30144
    Amount claimed: $3269.77

   History:
   Details        110-1 11/13/2018 Claim #110 filed by Airgas USA LLC, Amount claimed: $3269.77 (dnor, 1)
   Description: (110-1) Goods and Services
   Remarks:


   Creditor:     (10433427)                         Claim No: 111                       Status:
   Miner, LTD                                       Original Filed Date: 11/13/2018     Filed by: CR
   3235 Levis Commons Blvd                          Original Entered Date: 11/13/2018   Entered by: 3 Andy Gould agou
   Perrysburg, OH 43551                                                                 Modified:
    Amount claimed: $6118.41

   History:
   Details        111-1 11/13/2018 Claim #111 filed by Miner, LTD, Amount claimed: $6118.41 (agou, 3)
   Description: (111-1) Goods sold, services and install
   Remarks:


   Creditor:        (10433437)                      Claim No: 112                       Status:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                30/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 31 of 37

   Trans-United, Inc                                Original Filed Date: 11/13/2018     Filed by: CR
   1123 north State Road 149                        Original Entered Date: 11/13/2018   Entered by: 3 Andy Gould agou
   Burns Harbor, IN 46304                                                               Modified:
    Amount claimed: $60117.00

   History:
   Details        112-1 11/13/2018 Claim #112 filed by Trans-United, Inc, Amount claimed: $60117.00 (agou, 3)
   Description: (112-1) goods sold and services provided
   Remarks:


   Creditor:      (10295513)                        Claim No: 113                       Status:
   Industrial Metal Fab, Inc.                       Original Filed Date: 11/13/2018     Filed by: CR
   2806 W. Sample St.                               Original Entered Date: 11/13/2018   Entered by: 1 Dorina Noriega dnor
   South Bend, IN 46619-3299                                                            Modified:
    Amount claimed: $94516.93

   History:
   Details        113-1 11/13/2018 Claim #113 filed by Industrial Metal Fab, Inc., Amount claimed: $94516.93 (dnor, 1)
   Description: (113-1) Goods Sold and Services Performed
   Remarks:


   Creditor:      (10433438)                        Claim No: 114                       Status:
   General Electric Company                         Original Filed Date: 11/13/2018     Filed by: CR
   c/o Glenn Reisman, Esq.                          Original Entered Date: 11/13/2018   Entered by: 3 Andy Gould agou
   12 Old Hollow rd., Ste. B                                                            Modified:
   Trumbull, CT 06611
    Amount claimed: $990309.00
    Secured claimed: $990309.00

   History:
   Details        114-1 11/13/2018 Claim #114 filed by General Electric Company, Amount claimed: $990309.00 (agou, 3)
   Description: (114-1) back charges
   Remarks:


   Creditor:    (10433623)                          Claim No: 115                       Status:
   Siemens Energy, Inc.                             Original Filed Date: 11/13/2018     Filed by: CR
                                                    Original Entered Date: 11/13/2018   Entered by: Joseph Sinnott Sheerin
                                                                                        Modified:
   No amounts claimed

   History:
   Details        115-1 11/13/2018 Claim #115 filed by Siemens Energy, Inc., Amount claimed: (Sheerin, Joseph)
   Description:
   Remarks:


   Creditor:    (10433624)                          Claim No: 116                       Status:
   Siemens Industry, Inc.                           Original Filed Date: 11/13/2018     Filed by: CR




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                31/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 32 of 37

                                                    Original Entered Date: 11/13/2018   Entered by: Joseph Sinnott Sheerin
                                                                                        Modified:
   No amounts claimed

   History:
   Details        116-1 11/13/2018 Claim #116 filed by Siemens Industry, Inc., Amount claimed: (Sheerin, Joseph)
   Description:
   Remarks:


   Creditor:    (10433624)                          Claim No: 117                       Status:
   Siemens Industry, Inc.                           Original Filed Date: 11/13/2018     Filed by: CR
                                                    Original Entered Date: 11/13/2018   Entered by: Joseph Sinnott Sheerin
                                                                                        Modified:
   No amounts claimed

   History:
   Details        117-1 11/13/2018 Claim #117 filed by Siemens Industry, Inc., Amount claimed: (Sheerin, Joseph)
   Description:
   Remarks:


   Creditor:    (10433624)                          Claim No: 118                       Status:
   Siemens Industry, Inc.                           Original Filed Date: 11/13/2018     Filed by: CR
                                                    Original Entered Date: 11/13/2018   Entered by: Joseph Sinnott Sheerin
                                                                                        Modified:
   No amounts claimed

   History:
   Details        118-1 11/13/2018 Claim #118 filed by Siemens Industry, Inc., Amount claimed: (Sheerin, Joseph)
   Description:
   Remarks:


   Creditor:    (10433624)                          Claim No: 119                       Status:
   Siemens Industry, Inc.                           Original Filed Date: 11/13/2018     Filed by: CR
                                                    Original Entered Date: 11/13/2018   Entered by: Joseph Sinnott Sheerin
                                                                                        Modified:
   No amounts claimed

   History:
   Details        119-1 11/13/2018 Claim #119 filed by Siemens Industry, Inc., Amount claimed: (Sheerin, Joseph)
   Description:
   Remarks:


   Creditor:    (10433624)                          Claim No: 120                       Status:
   Siemens Industry, Inc.                           Original Filed Date: 11/13/2018     Filed by: CR
                                                    Original Entered Date: 11/13/2018   Entered by: Joseph Sinnott Sheerin
                                                                                        Modified:
   No amounts claimed

   History:
   Details        120-1 11/13/2018 Claim #120 filed by Siemens Industry, Inc., Amount claimed: (Sheerin, Joseph)
   Description:
   Remarks:


https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                32/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 33 of 37

   Creditor:   (10433626)                           Claim No: 121                       Status:
   Siemens Canada Limited                           Original Filed Date: 11/13/2018     Filed by: CR
                                                    Original Entered Date: 11/13/2018   Entered by: Joseph Sinnott Sheerin
                                                                                        Modified:
   No amounts claimed

   History:
   Details        121-1 11/13/2018 Claim #121 filed by Siemens Canada Limited, Amount claimed: (Sheerin, Joseph)
   Description:
   Remarks:


   Creditor:      (10295554)                        Claim No: 122                       Status:
   MC Supply & Service Inc.                         Original Filed Date: 11/13/2018     Filed by: CR
   3907 Marvihill                                   Original Entered Date: 11/14/2018   Entered by: 1 Dorina Noriega dnor
   Valparaiso, IN 46383                                                                 Modified:
    Amount claimed: $11253.40

   History:
   Details        122-1 11/13/2018 Claim #122 filed by MC Supply & Service Inc., Amount claimed: $11253.40 (dnor, 1)
   Description: (122-1) Goods Sold
   Remarks:


   Creditor:      (10295566)                        Claim No: 123                       Status:
   Mid-States Bolt & Screw Co., Inc.                Original Filed Date: 11/13/2018     Filed by: CR
   P.O. Box 2050                                    Original Entered Date: 11/14/2018   Entered by: 1 Dorina Noriega dnor
   Flint, MI 48501-2050                                                                 Modified:
    Amount claimed: $14579.28

   History:
   Details        123-1 11/13/2018 Claim #123 filed by Mid-States Bolt & Screw Co., Inc., Amount claimed: $14579.28 (dnor,
                                   1)
   Description: (123-1) Goods Sold
   Remarks:


   Creditor:       (10434775)                       Claim No: 124                       Status:
   Illinois Department of Revenue                   Original Filed Date: 11/13/2018     Filed by: CR
   PO Box 19035                                     Original Entered Date: 11/14/2018   Entered by: 4 George Kelner gkel
   Springfield, IL 62794-9035                                                           Modified:
    Amount claimed: $194.30

   History:
   Details        124-1 11/13/2018 Claim #124 filed by Illinois Department of Revenue, Amount claimed: $194.30 (gkel, 4)
   Description:
   Remarks:


   Creditor:    (10435171)                          Claim No: 125                       Status:
   Engrave Images Inc.                              Original Filed Date: 11/14/2018     Filed by: CR




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                33/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 34 of 37

   d/b/a Norman Perry Trophies                      Original Entered Date: 11/15/2018   Entered by: 1 Dorina Noriega dnor
   244 S. Olive, Ste. I                                                                 Modified:
   South Bend, IN 46619
    Amount claimed: $2275.50

   History:
   Details        125-1 11/14/2018 Claim #125 filed by Engrave Images Inc., Amount claimed: $2275.50 (dnor, 1)
   Description: (125-1) Invoices for Goods & Services
   Remarks:


   Creditor:      (10436346)                        Claim No: 126                       Status:
   Jones Gledhill Fuhrman Gourley, P. A.            Original Filed Date: 11/14/2018     Filed by: CR
   225 N 9th Street, Suite 820                      Original Entered Date: 11/16/2018   Entered by: 5 Norma Ortiz nortiz
   Boise ID 83702                                                                       Modified:
    Amount claimed: $14746.16

   History:
   Details        126-1 11/14/2018 Claim #126 filed by Jones Gledhill Fuhrman Gourley, P. A., Amount claimed: $14746.16
                                   (nortiz, 5)
   Description: (126-1) Goods and Services
   Remarks:


   Creditor:      (10436928)               Claim No: 127                                Status:
   Mitsubishi Hitachi Power Systems        Original Filed Date: 11/09/2018              Filed by: CR
   Americas, Inc.                          Original Entered Date: 11/19/2018            Entered by: 4 Hortencia Lerma hler
   c/o Steptoe & Johnson c/o Joshua Taylor                                              Modified: 11/19/2018
   1330 Connecticut Ave., NW
   Washington, DC 20036
   No amounts claimed

   History:
   Details        127-1 11/09/2018 Claim #127 filed by Mitsubishi Hitachi Power Systems Americas, Inc., Amount claimed:
                                   (hler, 4)
   Description: (127-1) See Attached
   Remarks: (127-1) Pervious filed as claim #93


   Creditor:    (10295420)                          Claim No: 128                       Status:
   Clemtex II                                       Original Filed Date: 11/16/2018     Filed by: CR
   248 McCarty                                      Original Entered Date: 11/19/2018   Entered by: 1 JenniferLongoria
   Houston, TX 77029                                                                    Modified:
    Amount claimed: $11712.41

   History:
   Details        128-1 11/16/2018 Claim #128 filed by Clemtex II, Amount claimed: $11712.41 (JenniferLongoria, 1)
   Description:
   Remarks:


   Creditor:        (10439406)                      Claim No: 129                       Status:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                34/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 35 of 37

   City of South Bend Dept of Law                   Original Filed Date: 11/20/2018     Filed by: CR
   1200 County-City Bldg. 227 w. Jefferson          Original Entered Date: 11/21/2018   Entered by: 4 Mary Mapps mmap
   South Bend, IN 46601                                                                 Modified:
    Amount claimed: $1174.43

   History:
   Details        129-1 11/20/2018 Claim #129 filed by City of South Bend Dept of Law, Amount claimed: $1174.43 (mmap, 4)
   Description:
   Remarks:


   Creditor:      (10440695)                        Claim No: 130                       Status:
   Tacoma Screw Products Inc                        Original Filed Date: 11/26/2018     Filed by: CR
   Attn Credit Services                             Original Entered Date: 11/26/2018   Entered by: 5 Martha Perez mxperez
   2001 Center Street                                                                   Modified:
   Tacoma WA 98409-7895 USA
    Amount claimed: $976.25

   History:
   Details        130-1 11/26/2018 Claim #130 filed by Tacoma Screw Products Inc, Amount claimed: $976.25 (mxperez, 5)
   Description: (130-1) Good Sold
   Remarks:


   Creditor:      (10632990)                        Claim No: 131                       Status:
   Canyon County Tax Collector                      Original Filed Date: 04/08/2019     Filed by: CR
   PO Box 1010                                      Original Entered Date: 04/08/2019   Entered by: 4 JenniferOlson
   Caldwell, ID 83606                                                                   Modified:
    Amount claimed: $7714.74
    Secured claimed: $7714.74

   History:
   Details        131-1 04/08/2019 Claim #131 filed by Canyon County Tax Collector, Amount claimed: $7714.74
                                   (JenniferOlson, 4)
   Description:
   Remarks:


   Creditor:     (10743342)                         Claim No: 132                       Status:
   Klein Independent School District                Original Filed Date: 07/16/2019     Filed by: CR
   7200 Spring Cypress Road                         Original Entered Date: 07/16/2019   Entered by: Carl O Sandin
   Spring, TX 77379                                                                     Modified:
    Amount claimed: $18745.68
    Secured claimed: $18745.68

   History:
   Details        132-1 07/16/2019 Claim #132 filed by Klein Independent School District, Amount claimed: $18745.68
                                   (Sandin, Carl)
   Description: (132-1) Ad Valorem Property Taxes
   Remarks:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                                35/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 36 of 37

   Creditor:      (10852280)                    Claim No: 133                           Status:
   Harris County Municipal Utility District No. Original Filed Date: 11/13/2019         Filed by: CR
   202                                          Original Entered Date: 11/19/2019       Entered by:
   Melissa J. Parks                                                                     Modified:
   2727 Allen Parkway Ste 1100
   Houston TX 77019
    Amount claimed: $161.63
    Secured claimed: $161.63

   History:
   Details        133-1 11/13/2019 Claim #133 filed by Harris County Municipal Utility District No. 202, Amount claimed:
                                   $161.63 (jdav, 4)
   Description:
   Remarks:


   Creditor:     (10871039)                         Claim No: 134                       Status:
   Northwest Harris County MUD No. 6                Original Filed Date: 12/06/2019     Filed by: CR
   c/o Smith Murdaugh et al.                        Original Entered Date: 12/10/2019   Entered by:
   2727 Allen Parkway, Suite 1100                                                       Modified:
   Houston, TX 77019
    Amount claimed: $1204.97

   History:
   Details        134-1 12/06/2019 Claim #134 filed by Northwest Harris County MUD No. 6, Amount claimed: $1204.97
                                   (sgue, 4)
   Description:
   Remarks:


   Creditor:      (10295706) History              Claim No: 135                          Status:
   United Coatings Technologies                   Original Filed Date: 12/04/2020        Filed by: CR
   c/o Hain Capital Holdings, LLC                 Original Entered Date: 12/04/2020      Entered by: Amanda Rapoport
   301 Route 17 North, 7th Floor                  Last Amendment Filed: 06/23/2021       Modified:
   Rutherford, NJ 07070        Claimant           Last Amendment Entered: 06/23/2021
   History
    Amount claimed: $15000.00

   History:
   Details        135-1 12/04/2020 Claim #135 filed by United Coatings Technologies, Inc., Amount claimed: $137345.44
                                   (Sample, John)
   Details        135-2 06/23/2021 Amended Claim #135 filed by United Coatings Technologies, Amount claimed: $15000.00
                                   (Rapoport, Amanda)
   Description: (135-1) Goods Sold
   (135-2) Section 502(h) claim
   Remarks:


   Creditor:      (10295554)                        Claim No: 136                       Status:
   MC Supply & Service Inc.                         Original Filed Date: 06/21/2021     Filed by: CR
   3907 Marvihill                                   Original Entered Date: 06/21/2021   Entered by:
   Valparaiso, IN 46383                                                                 Modified:

   History:
   Details        136-1 06/21/2021 Claim #136 filed by MC Supply & Service Inc., Amount claimed: $11253.40 (sgue, 4)
   Description: (136-1) goods sold
   Remarks:
https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                              36/37
6/23/2021          Case 18-33815 Document
                                       BK 533-1    Filed
                                          CM/ECF LIVE - USin TXSB Court-Texas
                                                           Bankruptcy on 06/24/21
                                                                              SouthernPage 37 of 37

    Amount claimed: $11253.40

   History:
   Details        136-1 06/21/2021 Claim #136 filed by MC Supply & Service Inc., Amount claimed: $11253.40 (sgue, 4)
   Description: (136-1) goods sold
   Remarks:



                                                        Claims Register Summary
            Case Name: Koontz-Wagner Custom Controls Holdings LLC and Kasten Blasting & Coating LLC
                                           Case Number: 18-33815
                                                 Chapter: 7
                                            Date Filed: 07/11/2018
                                        Total Number Of Claims: 136

                                              Total Amount Claimed* $42122735.85
                                              Total Amount Allowed*
                                                 *Includes general unsecured claims

       The values are reflective of the data entered. Always refer to claim documents for actual amounts.

                                                                         Claimed Allowed
                                                Secured               $1206519.08
                                                Priority               $432362.07
                                                Administrative



                                                         PACER Service Center
                                                             Transaction Receipt
                                                               06/23/2021 16:51:16
                                   PACER                                        Client
                                                  rjs                                     Tow Koontz-Wagner
                                   Login:                                       Code:
                                                                                          18-33815 Filed or
                                                                                Search Entered From:
                                   Description: Claims Register
                                                                                Criteria: 6/24/2016 Filed or
                                                                                          Entered To: 1/3/2022
                                   Billable
                                                  13                            Cost:     1.30
                                   Pages:




https://ecf.txsb.uscourts.gov/cgi-bin/SearchClaims.pl?115739579235603-L_1_0-1                                          37/37
